


FORM OF ASSIGNMENT AND ASSUMPTION OF CARRIED INTEREST




This Assignment and Assumption of Carried Interest (“Assignment”) is made as of
the __ day of __, 20__ by and between ACADIA REALTY LIMITED PARTNERSHIP, a
Delaware limited partnership, having an office at 1311 Mamaroneck Avenue, Suite
260, White Plains, New York 10605 (“Assignor”) and ________, an individual
residing in the State of New York (“Assignee”).


W I T N E S S E T H :


WHEREAS, Assignor currently owns 100% of the membership interests in and is the
sole member of [insert name of entity whose interests are being transferred]
(“_____________ Promote Member”);
WHEREAS, Assignor desires to assign a ____% membership in ________Promote Member
to Assignee (the “Assigned Interest”); and
WHEREAS, Assignee desires to accept such assignment and to assume the
obligations and liabilities of Assignor with respect to the Assigned Interest
only.
NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, Assignor and Assignee hereby agree as follows:
1.    Capitalized terms used but not otherwise defined herein shall have the
meaning ascribed to such terms in the Operating Agreement of ________Promote
Member.
2.    Subject to the vesting requirements of Section 5, Assignor hereby
transfers, assigns and conveys the Assigned Interest to Assignee.


3.    Assignee hereby accepts such assignment and assumes the obligations and
liabilities of Assignor with respect to the Assigned Interest from and after the
date hereof.


4.    Assignor represents and warrants that at the time of execution and
delivery of this Assignment, Assignor owns good and marketable title to, and has
the requisite power to assign, transfer and convey to the Assignee the Assigned
Interest, and that the Assigned Interest is free and clear of all liens,
encumbrances and security interests and it is hereby conveying the same to the
Assignee.


5.    Assignee shall earn a vested and nonforfeitable right to the Assigned
Interest as follows:
i.
vesting shall be subject to Assignee’s continuing employment with Acadia Realty
Limited Partnership and Acadia Realty Trust or any of their subsidiaries
(collectively, the “Company”). In the event that Assignee shall no longer be
employed by the Company, any portion of the Assigned Interest which has not
vested shall be void, terminated and revert to Assignor. Assignee shall have no
right, title or interest in the remaining, unvested balance of the Assigned
Interest; and

ii.
with respect to one hundred percent (100%) of the Assigned Interest awarded
pursuant to Section 2, vesting shall occur as follows:

[insert vesting schedule]




Notwithstanding any other agreement between Assignee and Company, upon
Assignee’s: (I) voluntary termination of employment with the Company or (II)
termination of employment by the Company for Cause (as defined below), any
portion of the Assigned Interest which has not vested shall be forfeited.
Notwithstanding anything to the contrary aforesaid, following a Change of
Control (as defined below) and the Assignor or any wholly-owned affiliate
terminates the Assignee’s employment without Cause (as defined below) or
Assignee terminates his or her employment for Good Reason (as defined below),
any part of the Assigned Interest which has not vested shall vest in full as of
the date of such Change of Control.


“Cause” means the Assignee has: (A) deliberately made a misrepresentation in
connection with, or willfully failed to cooperate with, a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company to cooperate, or willfully destroyed or
failed to preserve documents or other materials known to be




--------------------------------------------------------------------------------




relevant to such investigation, or willfully induced others to fail to cooperate
or to produce documents or other materials; (B) failed to perform his duties
hereunder (other than any such failure resulting from the Assignee’s incapacity
due to physical or mental illness) which failure continues for a period of three
(3) business days after written demand for corrective action is delivered by the
Company specifically indentifying the manner in which the Company believes the
Assignee has not performed his duties; (C) engaged in conduct constituting a
material act of willful misconduct in connection with the performance of his
duties, including, without limitation, misappropriation of funds or property of
the Company other than the occasional customary and de minimis use of Company
property for personal purposes; (D) materially violated a Company policy,
including but not limited to a policy set forth in the Company's Employee
Handbook; (E) disparaged the Company, its officers, trustees, employees or
partners; (F) solicited any existing employee of the Company above the level of
an administrative assistant to work at another company; (G) committed a felony
or misdemeanor involving moral turpitude, deceit, dishonesty or fraud.




“Change of Control” means that any of the following events has occurred: (A) any
"person" or "group" of persons, as such terms are used in Sections 13 and 14 of
the Securities Exchange Act of 1934, as amended (the "Exchange Act"), other than
any employee benefit plan sponsored by the Company, becomes the "beneficial
owner", as such term is used in Section 13 of the Exchange Act (irrespective of
any vesting or waiting periods) of (i) Common Shares in an amount equal to
thirty percent (30 %) or more of the sum total of the Common Shares issued and
outstanding immediately prior to such acquisition as if they were a single class
and disregarding any equity raised in connection with the financing of such
transaction; provided, however, that in determining whether a Change of Control
has occurred, outstanding shares or voting securities which are acquired in an
acquisition by (i) the Company or any of its subsidiaries or (ii) an employee
benefit plan (or a trust forming a part thereof) maintained by the Company or
any of its subsidiaries shall not constitute an acquisition which can cause a
Change of Control; or (B) the approval of the dissolution or liquidation of the
Company; or (C) the approval of the sale or other disposition of all or
substantially all of its assets in one (1) or more transactions; or (D) a
turnover, during any two (2) year period, of the majority of the members of the
Board, without the consent of the majority of the members of the Board as to the
appointment of the new Board members.


“Good Reason” means (A) a material breach of any employment or severance
agreement between Assignor or any wholly-owned subsidiary and Assignee,
including but not limited to: a material, adverse alteration in the nature of
Assignee’s duties, responsibilities, or authority; (B) upon a material reduction
in Assignee’s Annual Base Salary or a material reduction in other benefits
(except for bonuses or similar discretionary payments) as in effect at the time
in question, or a failure to pay such amounts when due which is not cured by the
Assignor within ten (10) days after written notice of such default by Assignee.


6.    The Assigned Interest may not be transferred, assigned, pledged or
hypothecated, and shall be subject to execution, attachment or similar process
only to the extent the Assignee shall have, pursuant to Section 5 hereof, a
vested, nonforfeitable right to any portion of the Assigned Interest.
7.    Nothing contained in this Agreement shall be construed or deemed by any
person under any circumstances to bind the Company to continue the employment or
services of the Assignee for the period during which the Assigned Interest has
not vested.
8.


(a)    This Assignment may not be modified, altered or amended, or its terms
waived, except by an instrument in writing signed by the parties hereto.


(b)    All notices under this Agreement shall, unless otherwise provided herein,
be mailed or delivered by hand to the parties at their respective addresses set
forth beneath their names below or at such other address as may be designated in
writing by either of the parties to one another.
(c)    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to conflicts of laws.
(d)    The parties agree to keep the content of this Agreement and any related
documents strictly confidential and shall not disclose such confidential
information to any person or entity other than each party's respective
financial, legal and tax consultants (except as required by law or court order).


(e)    This Agreement shall be binding upon and inure to the heirs, successors
and assigns of the Assignee (subject, however, to the limitations set forth
herein) and the Assignor.




--------------------------------------------------------------------------------




(f)    None of the provisions of this Assignment are intended to be, nor shall
they construed to be, for the benefit of any third party.


(g)    The paragraph numbers and captions appearing herein are inserted only as
a matter of convenience and are not intended to define, limit, construe or
describe the scope or intent of any paragraph, nor in any way affect this
Agreement.


(h)    Wherever possible, each provision of this Agreement shall be interpreted
in such a manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under such law,
such prohibition shall be ineffective to the extent of such prohibition or
invalidation of the remainder of such provision or the remaining provisions of
the Agreement.


(i)    If any provision of this Assignment is determined by a court of competent
jurisdiction to be invalid or unenforceable, such determination will not effect
the remaining provisions of this Assignment, all of which will remain in full
force and effect.


(j)    This Assignment may be executed in counterparts all of which taken
together shall constitute one original Assignment.


IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment as of the date first above written.


ASSIGNOR:
ACADIA REALTY LIMITED PARTNERSHIP, a Delaware limited partnership


By:Acadia Realty Trust, its general partner


By:
Robert Masters
Senior Vice President
 




ASSIGNEE:
_______________________________________
[Insert Name of Assignee]









